Mellen C. J.
after stating the case, delivered the opinion of the Court as follows.
The first question is, whether the declaration be good. It is contended that the plaintiff has no legal interest, and that therefore he cannot maintain this action. The association is said to be voluntary, and without any legal incorporation. The cases of Gilmore v. Pope and Niven v. Spikerman were those of incorporated companies, and were decided on the ground that agents of such companies could not sue iñ their own names, there being no consideration as between such agents and thepersons contracting with the corporation. In Pigot v. Thompson the promise was to “ the treasurer of the commissioners,” but not by his name. The case of Buffum v. Chadwick, 8 Mass. 108. is directly in point for the plaintiff. The action was founded on a note signed by the defendant, whereby, for value received of the Providence hat-manufacturing company, he promised Bvffum as the agent thereof, to pay him, &c. On a motion in arrest of judgment the case of Gilmore v. Pope was cited by the defendant’s counsel; but the Court overruled the motion, and considered the two cases as different; — observing that in the case then at bar the contract was with the agent personally, and his adding his character to his name in the writ amounted only to a description of his person. We are of opinion that the objection to the declaration is not maintained.
In support of the plea it is urged that the note declared on is an “ accommodation-note but it does not follow from that circumstance that it is without consideration. It is also alleged that it ivas given for the purpose of ascertaining who were creditors and who were debtors among the proprietors in building the house, but it is not stated that the defendant was a creditor and not a debtorof course this does not shew a want of *308consideration. If the allegation in the plea be intended' as an averment that the note was conditional in its origin, then it is inadmissible as contradicting the note,' which on the face of it is absolute. The averment also that the note is the common and joint property of the whole association contradicts the promise in writing, because the defendant is alleged to be one of the proprietors, and he cannot make a promise to himself. The language of the plea is by no means definite as to the meaning intended to be conveyed ; — it neither admits nor traverses the promise declared on, nor discloses any facts shewing the contract of the defendant to be different from that alleged in the writ. For this reason it is unnecessary to examine the replication ; as the plea itself is bad, the plaintiff is entitled to judgment.